Electronically Filed
                                                     Supreme Court
                                                     SCWC-14-0001287
                                                     06-APR-2016
                                                     01:36 PM



                          SCWC-14-0001287


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        TONY ALAN WILLIAMS,

                 Petitioner/Petitioner-Appellant,


                                vs.


                         STATE OF HAWAI'I,

                  Respondent/Respondent-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-14-0001287; S.P.P. NO. 11-1-0065;

                    CR. NOS. 87-0851 & 87-1589)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,

    and Circuit Judge Alm, in place of Pollack, J., recused)


           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner­

Appellant’s application for writ of certiorari, filed 


March 29, 2016 is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2014).      (“The


application shall be filed within thirty days after the filing of


the intermediate court of appeals’ judgment on appeal or


dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, April 6, 2016.

Tony Alan Williams,              /s/ Mark E. Recktenwald
petitioner pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Michael D. Wilson


                                 /s/ Steven S. Alm





                                 2